DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 21-Sep-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of WO 2013/121358 was provided.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another longitudinal end of the nut has at least one other blocking face forming at least one other means for blocking the rotation of the nut along the longitudinal axis,” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “preferably identical to each other” is indefinite because it is unclear whether or not the grooves are required to be identical.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (KR 2013-0058263).
Regarding independent claim 1, Wan discloses a nut (10) (see FIG. 3; machine translation, ¶ 0029), wherein one longitudinal end of the nut (A) (see Annotated FIG. 3, below) has: - at least one blocking face (B) (see Annotated FIG. 3, below) forming a means for blocking a rotation of the nut along a longitudinal axis of the nut (see FIG. 3), and - at least one transmission face (C) (see Annotated FIG. 3, below) forming a means for transmitting a force directed along the axis (see FIG. 3), the blocking face or at least one of the blocking faces and the transmission face or at least one of the transmission faces see Annotated FIG. 3, below), and the blocking face or at least one of the blocking faces (E) (see Annotated FIG. 3, below) being concave (see FIG. 3), the nut comprising at least one groove (F) (see Annotated FIG. 3, below) crossing the blocking face or at least one of the blocking faces and the transmission face, or at least one of the transmission faces (see FIG. 3).  

    PNG
    media_image1.png
    530
    403
    media_image1.png
    Greyscale

Regarding independent claim 1, Wan discloses a nut (10) (see FIG. 3; machine translation, ¶ 0029), wherein one longitudinal end of the nut (A) (see Annotated FIG. 3, below) has: - at least one blocking face (B) (see Annotated FIG. 3, below) forming a means for blocking a rotation of the nut along a longitudinal axis of the nut (see FIG. 3), and - at least one transmission face (C) (see Annotated FIG. 3, see FIG. 3), the blocking face or at least one of the blocking faces and the transmission face or at least one of the transmission faces having at least one common edge (D) (see Annotated FIG. 3, below), and the blocking face or at least one of the blocking faces (E) (see Annotated FIG. 3, below) being concave (see FIG. 3), the nut comprising at least one groove (F) (see Annotated FIG. 3, below) crossing the blocking face or at least one of the blocking faces and the transmission face, or at least one of the transmission faces (see FIG. 3), the transmission face or at least one of the transmission faces comprising a spherical part (see FIGS. 3, 4). 

    PNG
    media_image1.png
    530
    403
    media_image1.png
    Greyscale

Regarding claim 3, Wan discloses that the groove is curved along its length (see FIGS. 3, 4).  
see Annotated FIG. 3, above).  
Regarding claim 5,  Wan discloses that the groove Page 8 of 10JEAN P1882 forms a bearing surface (G) perpendicular to the axis (see Annotated FIG.3, above).  
Regarding claim 6, Wan discloses that a contour of the bearing surface has at least one curved edge (see Annotated FIG. 3, above).  
Regarding claim 7, Wan discloses several grooves, preferably identical to each other (see Annotated FIG. 3, above).  
Regarding claim 10, Wan discloses a brake caliper (13) (see FIGS. 1, 2) comprising a nut according to claim 1 (see claim 1, above).  
Regarding claim 11, Wan discloses - a piston (14), - a screw (23), and the screw crossing the nut and the nut being inserted in the piston (see FIGS. 1, 2).  
Regarding claim 12, Wan discloses a braking device comprising a brake caliper according to claim 11 (see FIGS. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (KR 2013-0058263), as applied to claim 7, above, and further in view of Qian et al. (US 2014/0158480).
Regarding claim 8, Wan does discloses that there are five grooves arranged in a pentagram in a plane perpendicular to the axis (see FIG. 3).  Wan does not disclose that four grooves are arranged in a cross pattern in a plane perpendicular to the axis. 
Qian teaches a nut (46) (see Abstract, FIG. 5) comprising four grooves (see FIG. 5, four grooves formed in face (52)) arranged in a cross pattern.  
It would have been obvious to substitute the cross pattern of Qian for the pentagon pattern of Wan as a substitution of one known configuration for another yielding only predictable results.  Namely, the grooves would still allow for the passage of fluid during movement of the nut when pressed against the piston.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (KR 2013-0058263), as applied to claim 1, above, and further in view of Suh (KR 2017-0082276) (machine translation attached).
Regarding claim 9, Wan does not disclose that another longitudinal end of the nut has at least one other blocking face forming at least one other means for blocking the rotation of the nut along the longitudinal axis. 
Suh teaches a nut (150) (see FIGS. 1, 2) comprising another longitudinal end of the nut has at least one other blocking face (155) forming at least one other means for blocking the rotation of the nut along the longitudinal axis (see FIG. 2; each blocking face extends from one longitudinal end to another).
It would have been obvious to configure a blocking face to be located at an opposite longitudinal end to increase the force that prevents the nut from rotating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 15, 2022